Citation Nr: 1817457	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-22 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a rash, to include as due to an undiagnosed illness.

2.  Whether new and material evidence has been received to reopen a claim of service connection for joint pain, to include as due to an undiagnosed illness.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disorder.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disorder.

5.  Whether new and material evidence has been received to reopen a claim of service connection for a left ankle disorder.

6.  Whether new and material evidence has been received to reopen a claim of service connection for a right ankle disorder.

7.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral flatfeet.

8.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for a lung disorder, to include as due to an undiagnosed illness.

10.  Entitlement to service connection for muscle pain, to include as due to an undiagnosed illness.

11.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from December 1987 to July 1988 and from November 1988 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the VA Regional Office (RO) in Detroit, Michigan.  

Relevant to the Veteran's application to reopen his claims of entitlement to service connection for a rash, joint pain, bilateral knee and ankle disorders, and bilateral flatfeet, the Board observes that evidence associated with the record since the issuance of the previous denial includes service personnel records submitted by the Veteran.  VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the record relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i) (2017).  In this case, the service personnel records consist of a disciplinary action report; immunization record; reserve service discharge form; and an enlistment contract.  As these records are not related to the Veteran's claims to reopen, the Board concludes that they fall outside of the scope of 38 C.F.R. § 3.156(c) and, as such, new and material evidence is required in order to reopen the Veteran's claims.

Since the Statement of the Case (SSOC), additional evidence has been received without a waiver.  Normally, absent a waiver from the Veteran, a remand is necessary when evidence is received by the Board that has not been considered by the RO.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, however, some of the records are not pertinent to the issues on appeal because they relate to other disabilities; other records, while pertinent to the issues, are merely cumulative or duplicative of information already in the claims file and therefore, considered by the RO.  Consequently, as regards the issues being decided herein, a remand is not necessary.

The Veteran requested a hearing before a Veterans Law Judge, but withdrew his request for a hearing through written correspondence dated in April 2017.  The Veteran having withdrawn his hearing request, the Board will proceed to review the case based on the evidence of record.  See 38 C.F.R. § 20.704(e) (2017).

The reopened issues of service connection for a rash, bilateral knee and ankle disorders, and flatfeet, as well as service connection for diabetes mellitus, type II, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2006 rating decision, the RO denied service connection for a rash, joint pain, and bilateral knee and ankle disorders on the basis that there was no evidence showing that such were related to his service; service connection for bilateral flatfeet was denied as there was no basis showing that the preexisting condition was permanently worsened as result of service.     

2.  Evidence received after the May 2006 denial relates to unestablished facts necessary to substantiate those claims of service connection and raises a reasonable possibility of substantiating those underlying claims.

3.  The Veteran does not have a current joint pain disability, to include as due to an undiagnosed illness.

4.  The Veteran does not have a current fatigue disability, to include as due to an undiagnosed illness.

5.  The Veteran does not have a current lung disorder disability, to include as due to an undiagnosed illness.

6.  The Veteran does not have a current muscle pain disability, to include as due to an undiagnosed illness.


CONCLUSIONS OF LAW

1.  The RO's May 2006 denial of service connection for a rash, joint pain, bilateral knee and ankle disorders, and bilateral flatfeet is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2017).  
2.  Evidence received since the final May 2006 rating decision is new and material.  38 U.S.C. §§ 5103, 5103A, 5107, 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for joint pain, to include as due to an undiagnosed illness, have not been met.  38 U.S.C. §§ 1101, 1110, 1111, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

4.  The criteria for service connection for fatigue, to include as due to an undiagnosed illness, have not been met.  38 U.S.C. §§ 1101, 1110, 1111, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

5.  The criteria for service connection for a lung disorder, to include as due to an undiagnosed illness, have not been met.  38 U.S.C. §§ 1101, 1110, 1111, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

6.  The criteria for service connection for muscle pain, to include as due to an undiagnosed illness, have not been met.  38 U.S.C. §§ 1101, 1110, 1111, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board acknowledges that the Veteran's service treatment records (STRs) from his first period of service are not of record.  See March 2011 memorandum.  In this regard, it appears that such records were available at the time of a May 2006 rating decision; however, these records are not presently associated with the claims file.  In cases where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit of the doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

II. New and material evidence claims

A. Applicable laws and regulations

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the SOC.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

B. Rash

Service connection for a rash was initially denied in November 2005 because the evidence did not show any current disorder related to his military service.  Additional evidence was received within one year of this rating decision; as such, this decision is not final.  A May 2006 rating decision continued the denial as the evidence continued to not show a current disorder.  After receiving notice of that decision, the Veteran did not appeal.  

Relevant evidence of record at the time of the May 2006 rating decision consisted of the Veteran's STRs and personnel records.  His STRs showed no skin complaints, while his personnel records confirmed his service in Saudi Arabia from December 1990 to May 1991.  As the claims folder contained no competent evidence of a current rash, the RO denied service connection.  The Veteran did not appeal the RO's 2006 decision, and that denial became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103.  

In reaching the conclusion that that decision is final, the Board is cognizant of the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  Here, no additional evidence pertinent to the issue of service connection for a rash was received prior to the expiration of the appeal period.  The May 2006 rating decision is thus final.  

The relevant evidence received since the denial consists of post-service medical records as well as the Veteran's statements.  His August 2009 claim shows that he has had a rash since 1991, while a June 2009 record shows a diagnosis of dermatitis; therefore, a current skin disorder is shown.  This newly received evidence, when considering evidence previous of record, relates to unestablished facts necessary to reopen the previously denied claim of service connection for a rash.  Accordingly, and based on this evidentiary posture, the Board grants the Veteran's application to reopen this previously denied claim.  The issue of service connection will be further addressed in the REMAND below.

C. Joint pain

Service connection for joint pain was initially denied in November 2005 because the evidence did not show any current disorder related to his military service.  Additional evidence was received within one year of this rating decision; as such, this decision is not final.  A May 2006 rating decision continued the denial as the evidence continued to not show a current disorder.  After receiving notice of that decision, the Veteran did not appeal.  

Relevant evidence of record at the time of the May 2006 rating decision consisted of the Veteran's STRs and personnel records.  His STRs showed no joint pain complaints except for a left knee profile in April 1989 and right hand pain in May 1990.  As the claims folder contained no competent evidence of current joint pain, the RO denied service connection.  The Veteran did not appeal the RO's 2006 decision and that denial became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103.  

In reaching the conclusion that that decision is final, the Board has considered Bond, supra.  Here, no additional evidence pertinent to the issue of service connection for joint pain was received prior to the expiration of the appeal period.  The May 2006 rating decision is thus final.  

The relevant evidence received since the denial consists of post-service medical records.  A June 2009 record shows that the Veteran had possible Gulf War syndrome based on a rash and joint aches.  This newly received evidence, when considering evidence previous of record, relates to unestablished facts necessary to reopen the previously denied claim of service connection for joint pain.  Accordingly, and based on this evidentiary posture, the Board grants the Veteran's application to reopen this previously denied claim.  Although the RO did not specifically reopen the claim, they did adjudicate the underlying service connection claim on its merits in the April 2014 SOC.  Consequently, the Veteran is not prejudiced by the Board also adjudicating this issue below.

D. Bilateral knee disorder

Service connection for a bilateral knee disorder was initially denied in November 2005 because the evidence did not show any current disorder related to his military service.  Additional evidence was received within one year of this rating decision; as such, this decision is not final.  A May 2006 rating decision continued the denial as the evidence continued to not show a current disorder.  After receiving notice of that decision, the Veteran did not appeal.  

Relevant evidence of record at the time of the May 2006 rating decision consisted of the Veteran's STRs and personnel records.  His STRs showed that he had a profile for his left knee due to retropatellar pain syndrome in April 1989.  As the claims folder contained no competent evidence of a current bilateral knee disorder, the RO denied service connection.  The Veteran did not appeal the RO's 2006 decision and that denial became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103.  

In reaching the conclusion that that decision is final, the Board considered Bond, supra.  Here, no additional evidence pertinent to the issue of service connection for a bilateral knee disorder was received prior to the expiration of the appeal period.  The May 2006 rating decision is thus final.  

The relevant evidence received since the denial consists of post-service medical records.  A June 2009 record shows that the Veteran had knee pain.  This newly received evidence, when considering evidence previous of record, relates to unestablished facts necessary to reopen the previously denied claim of service connection for a bilateral knee disorder.  Accordingly, and based on this evidentiary posture, the Board grants the Veteran's application to reopen this previously denied claim.  The issue of service connection will be further addressed in the REMAND below.

E. Bilateral ankle disorder

Service connection for a bilateral ankle disorder was initially denied in November 2005 because the evidence did not show any current disorder related to his military service.  Additional evidence was received within one year of this rating decision; as such, this decision is not final.  A May 2006 rating decision continued the denial as the evidence continued to not show a current disorder.  After receiving notice of that decision, the Veteran did not appeal.  

Relevant evidence of record at the time of the May 2006 rating decision consisted of the Veteran's STRs, personnel records, and a February 2006 examination.  He was diagnosed with a bilateral ankle strain at the 2006 examination; no opinion regarding the etiology was provided.  As the claims folder contained no competent evidence of a relationship of a current bilateral ankle disorder to the Veteran's military service, the RO denied service connection.  The Veteran did not appeal the RO's 2006 decision, and that denial became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103.  

In reaching the conclusion that that decision is final, the Board considered Bond, supra.  Here, no additional evidence pertinent to the issue of service connection for a bilateral ankle disorder was received prior to the expiration of the appeal period.  The May 2006 rating decision is thus final.  

The relevant evidence received since the denial consists of post-service medical records and the Veteran's contentions.  His August 2009 claim shows that he reported having ankle problems since his military service.  This newly received evidence, when considering evidence previous of record, relates to unestablished facts necessary to reopen the previously denied claim of service connection for a bilateral ankle disorder.  Accordingly, and based on this evidentiary posture, the Board grants the Veteran's application to reopen this previously denied claim.  The issue of service connection will be further addressed in the REMAND below.  


F. Bilateral flatfeet

Service connection for bilateral flatfeet was initially denied in November 2005 because the evidence did not show any current disorder.  Additional evidence was received within one year of this rating decision; as such, this decision is not final.  A May 2006 rating decision continued the denial as the evidence did not show that preexisting flatfeet were aggravated by his military service.    

Relevant evidence of record at the time of the May 2006 rating decision consisted of the Veteran's STRs, personnel records, and the 2006 examination.  His November 1988 enlistment examination noted pes planus.  He was diagnosed with bilateral pes planus at the 2006 examination; no opinion regarding the etiology was provided.  As the claims folder contained no competent evidence that preexisting bilateral pes planus was aggravated by his military service, the RO denied service connection.  The Veteran did not appeal the RO's 2006 decision, and that denial became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103.  

In reaching the conclusion that that decision is final, the Board considered Bond, supra.  Here, no additional evidence pertinent to the issue of service connection for bilateral flatfeet was received prior to the expiration of the appeal period.  The May 2006 rating decision is thus final.  

The relevant evidence received since the denial consists of post-service medical records and the Veteran's contentions.  His August 2009 claim shows that he denied having problems with his feet when he entered service and had problems beginning in basic training.  This newly received evidence, when considering evidence previous of record, relates to unestablished facts necessary to reopen the previously denied claim of service connection for bilateral flatfeet.  Accordingly, and based on this evidentiary posture, the Board grants the Veteran's application to reopen this previously denied claim.  The issue of service connection will be further addressed in the REMAND below.  


III. Service connection claims

A. Applicable laws and regulations

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  38 U.S.C. § 1117; 38 C.F.R. § 3.317. 

For purposes of section 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2). 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004). 

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C). 

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

Additionally, presumptive service connection is warranted with the manifestation of the following infectious diseases: (i) brucellosis, (ii) campylobacter jejuni, (iii) Coxiella burnetii (Q fever), (iv) malaria, (v) mycobacterium tuberculosis, (vi) nontyphoid salmonella, (vii) shigella, (viii) visceral leishmaniasis, and (ix) West Nile virus.  38 C.F.R. § 3.317(c). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

B. Joint pain

The Board has reviewed the Veteran's STRs from his second period of service and post-service medical records, but finds no evidence showing any confirmed diagnosis of a joint pain disorder, including as due to an undiagnosed illness.  A June 2009 record shows the Veteran had "possible Gulf War Syndrome" based on a rash and joint aches; however, this does not show a confirmed diagnosis of a joint pain disorder.  A June 2010 VA Gulf War examination report indicates the Veteran did not really have any significant symptoms to report; he admitted that it was his lawyer, not his symptomatology, that pushed him to have the examination.  The examiner, after a claims file review, opined that he was not showing any signs or symptoms of fibromyalgia or any other undiagnosed illness.  They noted that the Veteran had normal strength testing and normal range of motion; he did not appear to have discomfort with the clinical exam.  There are no other medical opinions suggesting that the Veteran has an undiagnosed illness consisting of joint pain.  To the extent that the Veteran claims bilateral knee and ankle pain, service connection claims for his knees and ankles are addressed in the REMAND below.  

Again, the Board acknowledges the Veteran's lay report of joint pain as per his August 2009 claim.  The Veteran is competent to describe current symptoms but does not have the training or credentials to provide a competent opinion as to a diagnosis or the onset date of such diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, as his lay opinion lacks probative value and is substantially outweighed by the June 2010 examiner's opinion, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b).  

C. Fatigue

The Board has reviewed the Veteran's STRs from his second period of service and post-service medical records, but finds no evidence suggesting any fatigue disorder.  The June 2010 examination report indicates the Veteran was not showing any signs or symptoms of chronic fatigue syndrome.  The examiner, after a claims file review, opined that his subjective symptoms of fatigue could be easily related to his alcohol abuse or his posttraumatic stress disorder (PTSD).  A June 2010 VA chronic fatigue examination report shows that the examiner found no diagnosis and that at least six of the ten chronic fatigue diagnostic criteria had not been met.  There are no treatment records or medical opinions suggesting that the Veteran has an undiagnosed illness consisting of fatigue or that he has chronic fatigue syndrome.  

Again, the Board acknowledges the Veteran's lay report of fatigue as per his August 2009 claim.  The Veteran is competent to describe current symptoms but does not have the training or credentials to provide a competent opinion as to a diagnosis or the onset date of such diagnosis.  See Jandreau, 492 F.3d at 1377.  Accordingly, as his lay opinion lacks probative value and is substantially outweighed by the June 2010 examiner's opinion, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b).  

D. Lung disorder

The Board has reviewed the Veteran's STRs from his second period of service and post-service medical records but finds no evidence suggesting any lung disorder.  Chest X-rays in June 2009 showed no acute cardiopulmonary disease.  The June 2010 examination report indicates the Veteran had no respiratory abnormality on exam or by pulmonary function testing and chest X-ray.  The Veteran reported to the examiner that he felt his shortness of breath was due to his excessive weight.  There are no treatment records or medical opinions suggesting that the Veteran has a lung disorder, including as a symptom of an undiagnosed illness.
Again, the Board acknowledges the Veteran's lay report of having bouts of shortness of breath and of a chronic cough since service as per his August 2009 claim.  The Veteran is competent to describe current symptoms but does not have the training or credentials to provide a competent opinion as to a diagnosis or the onset date of such diagnosis.  See Jandreau, 492 F.3d at 1377.  Accordingly, as his lay opinion lacks probative value and is substantially outweighed by the June 2010 examiner's opinion, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b).  

E. Muscle pain

The Board has reviewed the Veteran's STRs from his second period of service and post-service medical records but finds no evidence suggesting any muscle pain disorder.  The June 2010 examination report indicates the Veteran had subjective muscle discomfort in arms and shoulders, but with normal strength testing and normal range of motion.  The examiner reported that the Veteran was not showing signs or symptoms of fibromyalgia or any other undiagnosed illness.  No muscle pain disorder was diagnosed.  There are no treatment records or medical opinions suggesting that the Veteran has an undiagnosed illness consisting of muscle pain.  

Again, the Board acknowledges the Veteran's lay report of muscle pains as per his August 2009 claim.  The Veteran is competent to describe current symptoms but does not have the training or credentials to provide a competent opinion as to a diagnosis or the onset date of such diagnosis.  See Jandreau, 492 F.3d at 1377.  Accordingly, as his lay opinion lacks probative value and is substantially outweighed by the June 2010 examiner's opinion, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b).  


ORDER

New and material evidence having been received, the claim for service connection for a rash is reopened; the claim is granted to this extent only.  

New and material evidence having been received, the claim for service connection for joint pain is reopened; the claim is granted to this extent only.  

New and material evidence having been received, the claim for service connection for a left knee disorder is reopened; the claim is granted to this extent only.    

New and material evidence having been received, the claim for service connection for a right knee disorder is reopened; the claim is granted to this extent only.  

New and material evidence having been received, the claim for service connection for a left ankle disorder is reopened; the claim is granted to this extent only.    

New and material evidence having been received, the claim for service connection for a right ankle disorder is reopened; the claim is granted to this extent only.  

New and material evidence having been received, the claim for service connection for bilateral flatfeet is reopened; the claim is granted to this extent only.  

Entitlement to service connection for joint pain, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for fatigue, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a lung disorder, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for muscle pain, to include as due to an undiagnosed illness, is denied.



REMAND

A remand is necessary for the remaining claims.  Beginning with service connection for a rash, the Veteran's August 2009 claim shows that he reported that his rash began during service in January 1991.  Dermatitis was diagnosed in June 2009, and the June 2010 VA examination shows that the Veteran reported an intermittent rash.  Given the Veteran's statement about the onset being during service, and as the evidence shows a current skin disorder, the Board finds that a VA examination would be beneficial.

Turning to the Veteran's bilateral knee and ankle disorders and bilateral flatfeet, in his May 2014 substantive appeal, the Veteran asserted that these conditions must be evaluated in accordance with 38 U.S.C. § 1154(b) (2012).  As the Veteran served in combat, and has indicated injuries consistent with his combat service as per his substantive appeal, the Board accepts his reports of in-service injuries.  Regarding his ankles and flatfeet, he was provided a VA examination for these issues in June 2006; however, no medical opinion was provided.  Absent a medical opinion, the Board concludes that this examination is not adequate; furthermore, no examination for his knees has been provided.  Therefore, the Board concludes that remand is necessary for an examination.  

As for the Veteran's diabetes mellitus, type II, the June 2010 VA examiner diagnosed the Veteran with diabetes mellitus; no opinion regarding the etiology was provided.  In his substantive appeal, the Veteran asserted that his diabetes was related to vaccination and chemical exposures in service.  In light of the Veteran's contentions, and as no medical opinion provided by the 2010 examiner, the Board finds that a remand for this issue is also necessary.  

Accordingly, the case is REMANDED for the following action:

1.  1.  In accord with the provisions of 38 C.F.R. § 3.159(c)(1), make efforts to obtain all records identified by the Veteran.

2.  Accord the Veteran a VA medical examination, with a medical professional of appropriate expertise who has reviewed the claims file, to determine the nature, extent, and etiology of any diagnosed rash, bilateral knee disorder, bilateral ankle disorder, bilateral flatfeet, and diabetes mellitus, type II.  (Multiple examinations may instead be conducted; the Board leaves this to the discretion of the AOJ and the facility at which any examination is to be conducted.)

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed rash, bilateral knee disorder, bilateral ankle disorder, and diabetes mellitus, type II had their onset in service or are related to the Veteran's military service, to include as due to an undiagnosed illness for a rash and including vaccination and chemical exposures for his diabetes mellitus, type II.  If any of the listed disorders are not found to be present, this must be explained in the context of the record and the Veteran's subjective history.  A complete rationale should be given for all opinions and conclusions expressed.  

The examiner should consider the in-service treatment for left knee retropatellar pain syndrome in April 1989.  The examiner should also consider the Veteran's reports of bilateral knee and ankle injuries consistent with his combat service.  

For the Veteran's bilateral flatfeet, the examiner should offer opinions that address the following:  

(a) Is there clear and unmistakable evidence (obvious, manifest, and undebatable) that any currently diagnosed bilateral flatfeet preexisted either period of the Veteran's active service (December 1987 to July 1988 and from November 1988 to November 1991).  A complete rationale should be given for all opinions and conclusions expressed.

(b) If so, state whether there is clear and unmistakable evidence that the preexisting flatfeet  WERE NOT aggravated (i.e., permanently worsened) during service; or whether, it is clear and unmistakable that any increase in service was due to the natural progress of the disorder.  A complete rationale should be given for all opinions and conclusions expressed.

(c) If bilateral flatfeet are NOT found to clearly and unmistakably exist prior to either period of the Veteran's service, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that they are related to the Veteran's active service.  A complete rationale should be given for all opinions and conclusions expressed.

The examiner should consider the Veteran's reports of bilateral foot injuries consistent with his combat service.  

3.  After the completion of the instructions of paragraphs 1 and 2 and any other development deemed necessary, furnish the Veteran and his representative with a Supplemental Statement of the Case and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


